Exhibit 10.1

GENPACT LIMITED

2007 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), dated as of March 6,
2012 (the “Award Date”), is made by and between Genpact Limited, an exempted
limited company organized under the laws of Bermuda (the “Company”) and
            (“Participant”). To the extent not defined herein, all capitalized
terms in this Agreement shall have the meanings assigned to them in the Genpact
Limited 2007 Omnibus Incentive Compensation Plan (the “Plan”).

RECITALS:

WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant a performance share award
under the Plan as provided for herein.

NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Performance Shares Award. The Company hereby awards to Participant,
as of the Award Date, a performance share award (the “Award”) under the Plan
entitling Participant to receive a number of Shares based on the extent, if any,
to which the applicable vesting criteria are satisfied. The initial number of
Shares that shall be used to determine Participant’s rights pursuant to this
Award is «Shares_Granted» (the “Target Performance Shares”). The number of
Target Performance Shares shall be used solely to calculate the maximum number
of Shares that may be issued to Participant under this Agreement (“Actual
Performance Shares”). Both the number of Target Performance Shares and Actual
Performance Shares shall be subject to adjustment as set forth in the Plan. The
number of Shares issuable under the Award may be subject to reduction as set
forth in Paragraph 3.

2. Vesting Requirements. The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 2 or the special vesting acceleration provisions of Paragraph 4. The
Shares in which Participant shall vest under this Paragraph 2 shall be
determined pursuant to a two-step process: (i) first there shall be calculated
the maximum number of Shares in which Participant can vest based upon the level
at which the Performance Goals specified in Appendix A of this Agreement (the
“Performance Goals”) for the performance period commencing on January 1, 2012
and ending on December 31, 2012 (the “Performance Period”) are actually attained
and (ii) then the number of the Actual Performance Shares resulting from the
clause (i) calculation in which Participant shall actually



--------------------------------------------------------------------------------

vest shall be determined on the basis of Participant’s completion of the
applicable service vesting provisions set forth below. Accordingly, the vesting
of the Shares shall be calculated as follows:

(a) Performance Vesting. The number of Actual Performance Shares to which
Participant may become entitled under this Agreement shall be calculated
following the end of the Performance Period and shall be based on the level at
which the Performance Goals for the Performance Period are determined to have
been attained. The number of Actual Performance Shares to which Participant may
become entitled at the end of the Performance Period shall be calculated by
multiplying the designated number of Target Performance Shares by a performance
percentage ranging from 0% to 150%. The actual performance percentage to be used
for such purpose shall be determined in accordance with the methodology set
forth in Appendix A and shall be tied to the attained level of Company
performance for the Performance Period described in Appendix A. In no event may
the number of Actual Performance Shares exceed one hundred fifty percent
(150%) of the Target Performance Shares.

(b) Service Vesting: The Actual Performance Shares so determined represent the
maximum number of Shares in which Participant can vest hereunder. The actual
number of Shares in which Participant shall vest shall be determined as follows:

(i) If Participant remains in continued employment or service with the Company
or an Affiliate from January 1, 2012 through December 31, 2014 (the “Service
Period”), on December 31, 2014, Participant shall vest in 100% of the Actual
Performance Shares.

(ii) In the event of Participant’s termination of continued employment or
service with the Company or an Affiliate that occurs during the Service Period
by reason of death or Disability, Participant shall be entitled to receive a
number of Shares determined by multiplying (A) the number of Actual Performance
Shares (if any) to which Participant would be entitled based on the actual level
at which the Performance Goals are achieved by (B) a fraction, the numerator of
which is the number of months of employment or service in the Service Period
prior to the termination (rounded up to the closest whole month) and the
denominator of which is thirty-six (36).

(iii) Should Participant cease continued employment or service with the Company
or an Affiliate for any other reason prior to the end of the Service Period, the
Award shall be immediately canceled and Participant shall thereupon cease to
have any right or entitlement to receive any Shares under the Award.

3. Performance Goals.

(a) Committee Determination. Following the end of the Performance Period, the
Committee shall determine whether and the extent to which the Performance Goals
have been achieved for the Performance Period and shall determine the number of
Actual Performance Shares, if any, issuable to Participant with respect to the
level of achievement of the Performance Goals based on completion of the service
vesting requirement; provided that with respect to any Award to a “covered
employee” within the meaning of Section 162(m) of the Code, the Committee shall
have certified the achievement of the Performance Goals. The

 

2



--------------------------------------------------------------------------------

Committee’s determinations with respect to the achievement of the Performance
Goals shall be based on the Company’s audited financial statements, subject to
any adjustments made by the Committee in accordance with Paragraph 3(b) below.
If the threshold levels for the Performance Goals are not achieved, the Award
shall be cancelled and Participant shall thereupon cease to have any right or
entitlement to receive any Shares under the Award

(b) Committee Discretion to Reduce or Eliminate Award. Notwithstanding
satisfaction, achievement or completion of the Performance Goals (or any
adjustments thereto as provided below), the number of Shares issuable hereunder
may be reduced or eliminated by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

(c) Modification of Performance Goals. The Committee shall have the right to
adjust or modify the calculation of the Performance Goals as permitted under the
Plan.

(d) Section 162(m). To the extent the Committee has determined that this Award
is intended to comply with the performance-based exception to Section 162(m) of
the Code and Participant is a “covered employee” within the meaning of
Section 162(m) of the Code, all actions taken hereunder (including without
limitation any adjustments of Performance Goals) shall be made in a manner which
would comply with Section 162(m) of the Code.

4. Change of Control: In the event a Change of Control occurs during the Service
Period, the number of Shares issuable under this Award and the date of issuance
of the Shares shall be determined as follows notwithstanding any provisions of
this Agreement or the Plan to the contrary:

(a) In the event the Change of Control occurs prior to completion of the
Performance Period and Participant remains in continued employment or service
with the Company or an Affiliate through the effective date of that Change of
Control, then this Award shall be converted into a right to receive the number
of Target Performance Shares without any measurement of Performance Goal
attainment to date, subject to the provisions of Paragraphs 4(c) and 4(d) below.

(b) If the Change of Control occurs on or after completion of the Performance
Period but prior to completion of the Service Period and Participant remains in
continued employment or service with the Company or an Affiliate through the
effective date of that Change of Control, this Award shall entitle Participant
to receive the number of Actual Performance Shares based on the level of
attainment of the Performance Goals, subject to the provisions of Paragraphs
4(c) and 4(d) below.

(c) If this Award is assumed, continued or substituted in connection with the
Change of Control in accordance with the Plan, then provided Participant remains
in continued employment or service with the Company or an Affiliate through the
completion of the Service Period, the Shares issuable under this Award (as
determined in accordance with the applicable provisions of Paragraphs 4(a) and
4(b)) or other consideration payable in connection with such assumption,
continuation or substitution, shall be issued on January 1, 2015 or as soon as
practicable thereafter but in no event later than March 15, 2015. If
Participant’s continued

 

3



--------------------------------------------------------------------------------

employment or service terminates prior to completion of the Service Period, then
except as otherwise provided in Paragraph 4(f) and Paragraph 4(g), the Award
shall be immediately cancelled upon such termination and Participant shall
thereupon cease to have any right or entitlement to receive any Shares or other
consideration under the Award.

(d) If this Award is not assumed, continued or substituted in connection with
the Change of Control in accordance with the Plan, then the Shares issuable
under this Award (as determined pursuant to Paragraphs 4(a) or 4(b)) or other
consideration payable with respect to such Shares in consummation of the Change
of Control shall be issued on the effective date of the Change of Control or as
soon as administratively practicable thereafter, but in no event more than
fifteen (15) business days after such effective date.

(e) Following a Change of Control, Participant shall not have any right to
receive any Shares under this Award in excess of the number of Shares determined
under this Paragraph 4.

(f) In the event of Participant’s termination of continued employment or service
with the Company or an Affiliate that occurs during the Service Period by reason
of death or Disability, Participant shall be entitled to receive a number of
Shares determined by multiplying (A) the number of Shares (if any) to which
Participant would be entitled in accordance with the applicable provisions of
Paragraphs 4(a) and 4(b) had Participant’s employment or service not terminated
by (B) a fraction, the numerator of which is the number of months of service in
the Service Period prior to the termination (rounded up to the closest whole
month) and the denominator of which is thirty-six (36). To the extent not issued
at the time of the Change of Control, such Shares (or other consideration
issuable under this Award) shall be issued immediately upon such termination or
as soon as practicable thereafter, but not later than the fifteenth (15th) day
of the third (3rd) calendar month following the year of such termination.

(g) Notwithstanding anything to the contrary, in the event of Participant’s
Involuntary Termination that occurs during the Service Period and within
twenty-four (24) months following a Change of Control in connection with which
this Award is assumed, continued or substituted, Participant shall immediately
vest in the Shares (as determined in accordance with the applicable provisions
of Paragraphs 4(a) and 4(b) above) or other consideration payable in connection
with such assumption, continuation or substitution issuable under this Award and
such Shares or other consideration shall be issued immediately upon such
Involuntary Termination or as soon as practicable thereafter, but in no event
more than fifteen (15) business days after such Involuntary Termination.

(h) Each issuance of Shares shall be subject to the Company’s collection of any
Applicable Taxes.

(i) For purposes of this Agreement, the following definitions shall apply:

(i) “Involuntary Termination” shall mean the termination of Participant’s
continued employment or service with the Company or an Affiliate which occurs by
reason of such individual’s involuntary dismissal or discharge by the Company
(or Affiliate) for reasons other than Cause.

 

4



--------------------------------------------------------------------------------

(ii) “Cause” shall mean “Cause” as defined in any employment or consulting
agreement between Participant and the Company or an Affiliate in effect at the
time of termination or, in the absence of such an employment or consulting
agreement: (A) any conviction by a court of, or entry of a pleading of guilty or
nolo contendere by Participant with respect to, a felony or any lesser crime
involving moral turpitude or a material element of which is fraud or dishonesty;
(B) Participant’s willful dishonesty of a substantial nature towards the Company
and any of its Affiliates; (C) Participant’s use of alcohol or drugs which
materially interferes with the performance of his duties to the Company and/or
its Affiliates or which materially compromises the integrity and reputation of
Participant or the Company and/or its Affiliates; or (D) Participant’s material,
knowing and intentional failure to comply with material applicable laws with
respect to the execution of the Company’s and its Affiliates’ business
operations.

5. Issuance of Shares; Withholding.

(a) Except as otherwise provided under Paragraph 4, the Company shall issue the
Shares to which Participant becomes entitled as soon as practicable following
completion of the Service Period but in no event later than the fifteenth
(15th) day of the third (3rd) calendar month following the end of the Service
Period, subject to the Company’s collection of any Applicable Taxes; provided,
however, that any Shares to which Participant becomes entitled under Paragraph
2(b)(ii) shall be issued no later than the fifteenth (15th) day of the third
(3rd) calendar month following the year of Participant’s termination.

(b) Any Applicable Taxes required to be withheld with respect to the issuance of
the Shares under this Agreement shall be paid through an automatic Share
withholding procedure pursuant to which the Company will withhold, at the time
of such issuance, a portion of the Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of those taxes. Notwithstanding the
foregoing, the Company may, in its sole discretion, require that such Applicable
Taxes be paid through Participant’s delivery of his or her separate check
payable to the Company in the amount of such taxes or such other method as the
Company deems appropriate.

(c) Regardless of any action the Company takes with respect to any or all
Applicable Taxes, Participant acknowledges that the ultimate liability for all
Applicable Taxes legally due by Participant is and remains Participant’s
responsibility and that the Company (i) makes no representations or undertakings
regarding the treatment of any Applicable Taxes in connection with any aspect of
the Award, including the grant, vesting or settlement of the Award, and the
subsequent sale of any Shares acquired at settlement; and (ii) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate Participant’s liability for Applicable Taxes.

(d) In no event will any fractional shares be issued.

(e) The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.

 

5



--------------------------------------------------------------------------------

6. Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Committee or its designee.

7. Clawback. If a Participant resident in the United States or India has
breached any restrictive covenant (whether non-solicitation, non-competition,
non-disparagement or confidentiality) under any agreement between Participant
and the Company or an Affiliate during employment or during the one (1) year
period following termination of Participant’s employment or service with the
Company or an Affiliate, the Company shall have the right to terminate this
Award (and Participant shall thereupon cease to have any right or entitlement to
receive any Shares under this Award) to the extent outstanding and to cancel any
Shares issued hereunder and be paid any proceeds received by Participant from
the sale of Shares issued hereunder.

8. Sections 409A and 457A.

(a) It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exceptions of Section 409A of the Code and the Treasury
Regulations issued thereunder and Section 457A of the Code and any guidance with
respect to Code Section 457A, including but not limited to Notice 2009-8.
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A or of Code Section 457A applicable to such
short-term deferral exceptions, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder and
Code Section 457A and any guidance with respect to Code Section 457A, including
but not limited to Notice 2009-8, that apply to such exceptions.

(b) Notwithstanding any provision to the contrary in this Agreement, to the
extent this Award may be deemed to create a deferred compensation arrangement
under Code Section 409A, then Shares or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
continued employment or service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of Participant’s Separation from Service (as determined under
Code Section 409A and Treasury Regulations thereunder) or (ii) the date of
Participant’s death, if Participant is deemed at the time of such Separation
from Service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the
Committee in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of Participant’s death.

 

6



--------------------------------------------------------------------------------

9. Compliance with Laws and Regulations. The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required. The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.

11. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Genpact Limited

Canon’s Court

22 Victoria Street

Hamilton HM EX

Bermuda

Attn: Secretary

with a copy to:

Genpact LLC

105 Madison Avenue

Second Floor

New York, NY 10016

Attn: Legal Department

if to Participant, at Participant’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

 

7



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York. Each Participant and the Company hereby waive,
to the fullest extent permitted by applicable law, any right either of them may
have to a trial by jury in respect to any litigation directly or indirectly
arising out of, under or in connection with this Agreement or the Plan.

14. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s employment or service at any time for any reason, with or without
cause, subject to applicable law and the terms of any employment agreement
between Participant and the Company (or any Affiliate employing or retaining
Participant).

15. No Acquired Right. Participant acknowledges and agrees that:

(a) the Plan is established voluntarily by the Company, the grant of awards
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time. All
decisions with respect to future awards, if any, will be at the sole discretion
of the Committee;

(b) this Award and any similar awards the Company may in the future grant to
Participant, even if such awards are made repeatedly or regularly, and
regardless of their amount, (A) are wholly discretionary, are not a term or
condition of employment and do not form part of a contract of employment, or any
other working arrangement, between Participant and the Company or any Affiliate,
(B) do not create any contractual entitlement to receive future awards or
benefits in lieu thereof; (C) do not constitute compensation of any kind for
services of any kind related to the Company or any Affiliate and are outside the
scope of Participant’s employment contract, if any; and (D) do not form part of
salary or remuneration for purposes of determining pension payments or any other
purposes, including without limitation termination indemnities, severance,
resignation, payment in lieu of notice, redundancy, dismissal, end of service
payments, bonuses, long-term service awards, pension or retirement or welfare
benefits, or similar payments, except as otherwise required by the applicable
law of any governmental entity to whose jurisdiction the award is subject;

(c) Participant is voluntarily participating in the Plan;

(d) this Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;

(e) in the event that Participant’s employer is not the Company, the grant of
this Award and any similar awards the Company may grant in the future to
Participant will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of this Award and any
similar awards the Company may grant in the future to Participant will not be
interpreted to form an employment contract with Participant’s employer or any
Affiliate;

 

8



--------------------------------------------------------------------------------

(f) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; if Participant vests in the Award and receives Shares, the value
of the acquired Shares may increase or decrease. Participant understands that
the Company is not responsible for any foreign exchange fluctuation between the
United States Dollar and Participant’s local currency that may affect the value
of the Award or the Shares; and

(g) Participant shall have no rights, claim or entitlement to compensation or
damages as a result of Participant’s cessation of employment for any reason
whatsoever, whether or not in breach of contract or local labor law, or notice
to terminate having been given by either Participant or Participant’s employer,
insofar as these rights, claim or entitlement arise or may arise from
Participant’s ceasing to have rights under this Award as a result of such
cessation (or notice) or loss or diminution in value of the Award or any of the
Shares issuable under this Award as a result of such cessation (or notice), and
Participant irrevocably releases his or her employer, the Company and its
Affiliates, as applicable, from any such rights, entitlement or claim that may
arise. If, notwithstanding the foregoing, any such right or claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such rights or claim.

16. Data Protection.

(a) In order to facilitate Participant’s participation in the Plan and the
administration of the Award, it will be necessary for the Company (or its
Affiliates or payroll administrators) to collect, hold and process certain
personal information about Participant (including, without limitation,
Participant’s name, home address, telephone number and e-mail address, date of
birth, nationality, social insurance or other identification number and job
title and details of the Award and other awards granted, cancelled, exercised,
vested, unvested or outstanding and Shares held by Participant). Participant
consents explicitly and unambiguously to the Company (or its Affiliates or
payroll administrators) collecting, holding and processing Participant’s
personal data and transferring this data (in electronic or other form) by and
among, as applicable, Participant’s employer, the Company and its Affiliates and
other third parties (collectively, the “Data Recipients”) insofar as is
reasonably necessary to implement, administer and manage the Plan and the Award.
Participant understands that the Data Recipients may be located in Participant’s
country or elsewhere, and that Data Recipient’s country may have different data
privacy laws and protections than Participant’s county. Participant authorizes
the Data Recipients to receive, possess, use, retain and transfer the data for
the purposes of implementing, administering and managing the Plan and the Award
including any requisite transfer of such data as may be required to a broker or
third party.

(b) The Data Recipients will treat Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Plan and the Award and will take reasonable
measures to keep Participant’s personal data private, confidential, accurate and
current. Participant understands that the data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan.

 

9



--------------------------------------------------------------------------------

(c) Participant understands that Participant may, at any time, view his or her
personal data, require any necessary corrections to it or withdraw the consents
herein in writing by contacting the Company but acknowledges that without the
use of such data it may not be practicable for the Company to administer
Participant’s involvement in the Plan in a timely fashion or at all and this may
be detrimental to Participant and may result in the possible exclusion of
Participant from continued participation with respect to this Award or any
future awards under the Plan.

17. Provisions Applicable to Participant Resident in the People’s Republic of
China. In accordance with the requirements of the State Administration of
Foreign Exchange (“SAFE”), Participant must hold the Shares issued following
vesting of the Award with the Company’s designated broker until sale. The net
proceeds realized upon the sale of the Shares will be repatriated to China and
such net proceeds (less any applicable taxes required to have been withheld in
connection with the Award) shall be paid to Participant in local currency.
Participant shall have no access to the sales proceeds until such distribution.
The remittance, conversion and payment of the net proceeds shall be made in
accordance with the procedures adopted by the Company in order to comply with
SAFE regulations and accordingly, are subject to change from time to time.

18. Provisions Applicable to Participant Resident in Singapore.

(a) Securities Law Notice: The Award is being granted pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that such grant is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
Award unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.

(b) Director Notification Requirement: If Participant is a director, associate
director or shadow director of a Singapore Affiliate of the Company, Participant
is subject to certain notification requirements under the Singapore Companies
Act. Among these requirements is an obligation to notify the Singaporean
Affiliate of the Company in writing when Participant receives an interest (e.g.,
the Award or Shares) in the Company or any Affiliate of the Company. In
addition, Participant must notify the Singaporean Affiliate when Participant
sells Shares or shares of any other Affiliate of the Company (including when
Participant sells Shares acquired under the Award). These notifications must be
made within two (2) days of acquiring or disposing of an interest in the Company
or any Affiliate of the Company. In addition, within two (2) days of becoming a
director, Participant must notify the Singaporean Affiliate of any interest
Participant may have in the Company or any Affiliate of the Company. Participant
is advised to seek appropriate professional advice as to Participant’s reporting
obligations under the Singapore Companies Act.

 

10



--------------------------------------------------------------------------------

19. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

GENPACT LIMITED Signature:     Name:     Title:    

 

PARTICIPANT Signature:     Name:     Address:    

 

12



--------------------------------------------------------------------------------

Exhibit 10.1

Appendix A

Organic Performance Goals: The Performance Goals to be achieved under the Award
are revenue growth and adjusted income from operations growth for the Company
for the period commencing January 1, 2012 and ending December 31, 2012 (the
“Performance Period”) compared to the period beginning January 1, 2011 and
ending December 31, 2011. For each goal there are three designated levels of
attainment – threshold, target and outstanding.

 

Performance Level

   Revenue Growth   Adjusted Income from
Operations Growth

Outstanding

   20%   20%

Target

   17%   17%

Threshold

   14%   14%

 

  •  

For such purpose, revenue growth and adjusted income from operations growth
shall be calculated without taking into account the effect of any acquisition or
restructuring that occurred during the Performance Period.

 

  •  

The Actual Performance Shares to which Participant may become entitled subject
to continued employment or service during the Service Period shall be calculated
by multiplying the designated number of Target Performance Shares by a
performance percentage based on the level of achievement of each Performance
Goal as follows (and rounding down to the nearest whole number):

 

LOGO [g319475g34n90.jpg]

 

  •  

Straight line interpolation will apply to performance levels between the ones
illustrated above.

 

  •  

If performance below threshold occurs for either metric, payout on the other
metric will also be zero regardless of performance.

 

  •  

The goals will be measured based on Company-wide performance on a consolidated
basis.